DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone in combination, at least: “forming a conductive etch stop structure on the first metallization structure; forming a first via hole above the conductive etch stop structure and a second via hole above the second conductive feature, wherein the first via hole exposes the conductive etch stop structure and the second via hole is deeper than the first via hole; and forming a capacitor in the second via hole” as recited in claims 1, 9, and 15.
Rao et al. (US 20060160299 A1, hereinafter Rao), the closest reference, teaches a first via (via comprising layer 174) over the conductive structure (conductive layer 110), and a second conductive structure (second conductive layer 112).  However, the second via containing the capacitor (structure comprising layer 176) is not over the second conductive feature 112.
No other reference has been found that remedies the deficiencies of Rao.  Therefore, claims 1, 9, and 15 are allowed, and claims 2-8, 10-14, and 16-20 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812